DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0011257 to Stretch et al (Stretch).
Regarding claim 1, Stretch discloses a method, comprising: 
obtaining a performance characteristic of an engine (engine startup, low load (1); fig. 3D, 3E; [33]); 
determining, based on the performance characteristic of the engine, that engine braking is enabled to control the engine ([33]-[34]); 

monitoring the set of operating parameters to obtain operating values (obtaining aftertreatment temperature and exhaust temperature; [33]-[34]; [80]-[81]); 
determining that the operating values satisfy corresponding thresholds of the set of operating parameters (comparing the aftertreatment temperature to its threshold operating temperature, [34], and exhaust temperature to threshold temperature, S301; [80], [81]); 
determining, based on the operating values satisfying the corresponding thresholds, an engine braking configuration associated with activating engine braking of a set of cylinders of the engine to increase a temperature of exhaust gas from the engine (determining the number of cylinders to brake; [33], [81]), wherein the set of cylinders is a proper subset of a total quantity of cylinders of the engine (fig. 3D); and 
causing the engine braking to be applied to the set of cylinders to increase the temperature of the exhaust gas from the engine ([33], [34], [80], [81]).

Regarding claim 2, Stretch discloses the method of claim 1, wherein the performance characteristic is associated with at least one of: prioritizing a reduction to a transient response time of an output of the engine (decreasing catalyst heating time is a priority during low loads; [24]-[25]); or prioritizing a reduction of a hydrocarbon buildup in an exhaust aftertreatment device of the engine ([25], hydro carbons is the pollutant that is considered in determining the performance of the aftertreatment system, fig. 6; [57]).



Regarding claim 4, Stretch discloses the method of claim 1, wherein identifying the set of operating parameters comprises: selecting the set of operating parameters from a plurality of sets of operating parameters that are associated with different performance characteristics of the engine (aftertreatment temperature; [33]-[35]).

Regarding claim 5, Stretch discloses the method of claim 1, wherein determining the engine braking configuration comprises: 
determining, based on the operating values, a level of engine braking that is to be applied to the engine (fig. 6; [57]-[62]); and 
selecting, based on the level of engine braking, the set of cylinders ([62]).

Regarding claim 6, Stretch discloses the method of claim 5, wherein selecting the set of cylinders comprises: 
determining, based on the level of engine braking, a quantity of cylinders of the engine that are to receive engine braking (fig. 6; [57]-[62]); and 
selecting the set of cylinders to include the quantity of cylinders ([62]).

Regarding claim 7, Stretch discloses the method of claim 1, wherein causing the engine braking comprises: 

causing fuel injectors associated with the set of cylinders to be turned off ([61]-[62]).

Regarding claim 8, Stretch discloses a control system, comprising: 
a plurality of sensors ([28, [30]); and 
a controller (fig. 2) communicatively coupled to the plurality of sensors to: 
determine that engine braking is enabled to control an engine ([33]-[34]); 
identify, based on the engine braking being enabled, a set of operating parameters of the engine that are associated with the performance characteristic (engine startup, low load (1), fig. 3D; aftertreatment temperature; [33]-[34]; S301, fig. 7; [80], [81]); 
monitor, via the plurality of sensors, the set of operating parameters of the engine (obtaining aftertreatment temperature and exhaust temperature; [33]-[34]; [80]-[81]); 
determine that operating values of the set of operating parameters satisfy corresponding thresholds of the set of operating parameters that are associated with applying engine braking to the engine (comparing the aftertreatment temperature to its threshold operating temperature, [34], and exhaust temperature to threshold temperature, S301; [80], [81]); 
determine, based on the operating values satisfying the corresponding thresholds, an engine braking configuration associated with activating engine braking of a set of cylinders of the engine (fig. 3D; determining the number of cylinders to brake; [33], [81]); and 
cause the engine braking to be applied to the set of cylinders to increase a temperature of exhaust gas from the engine ([33], [34], [80], [81]).



Regarding claim 10, Stretch discloses the control system of claim 8, wherein the controller, when monitoring the set of operating parameters, is configured to: obtain the operating values from plurality of sensors (fig. 2; [44]).

Regarding claim 11, Stretch discloses the control system of claim 8, wherein the set of operating parameters is a first set of operating parameters for the performance characteristic that is different from a second set of operating parameters that is associated with a different performance characteristic (aftertreatment temperature; [33]-[35]).

Regarding claim 12, Stretch discloses the control system of claim 8, wherein the performance characteristic is associated with prioritizing a reduction to a hydrocarbon buildup in an exhaust aftertreatment device of the engine ([25], hydro carbons is the pollutant that is considered in determining the performance of the aftertreatment system, fig. 6; [57]), and wherein the set of operating parameters includes at least one of: an amount of hydrocarbon buildup detected in the exhaust aftertreatment device (S401, fig. 6; [57]), an amount of fuel in a line of the engine, a flow rate of the fuel in the line of the engine, an engine speed of an output of the engine, or an air-to-fuel ratio of a turbocharger of the engine.



Regarding claim 14, Stretch discloses the control system of claim 8, wherein the controller is configured to: cause an increase of an amount of fuel associated with fuel injection to be provided to one or more other cylinders, of the engine, that are not included in the set of cylinders ([10]).

Regarding claim 15, Stretch discloses a power system, comprising: 
an engine that includes a plurality of cylinders (figs. 3A, 3B); 
a plurality of sensors ([28, [30]); and 
a controller (fig. 2) configured to: 
determine, based on a performance characteristic of the engine, that engine braking is enabled to control the engine ([33]-[34]); 
identify, based on the engine braking being enabled, a set of operating parameters of the engine that are associated with the performance characteristic (engine startup, low load (1), fig. 3D; aftertreatment temperature; [33]-[34]; S301, fig. 7; [80], [81]); 
monitor, via the plurality of sensors, the set of operating parameters; determine that operating values of the set of operating parameters satisfy corresponding thresholds of the set of operating parameters (obtaining aftertreatment temperature and exhaust temperature; [33]-[34]; [80]-[81]); 

cause the engine braking to be applied to the set of cylinders to cause an increase of an amount of fuel to be provided to one or more other cylinders that are not included in the set of cylinders ([33], [34], [80], [81]).

Regarding claim 16, Stretch discloses the power system of claim 15, wherein the controller, when determining that the engine braking is enabled, is configured to: 
determine that the engine braking is enabled based on a load of the engine satisfying a low-load threshold and the performance characteristic (fig. 3D).

Regarding claim 17, Stretch discloses the power system  of claim 15, wherein the performance characteristic is associated with one of: prioritizing a reduction to a transient response time of an output of the engine (decreasing catalyst heating time is a priority during low loads; [24]-[25]); or prioritizing a reduction of a hydrocarbon buildup in an aftertreatment device of the engine ([25], hydro carbons is the pollutant that is considered in determining the performance of the aftertreatment system, fig. 6; [57]).

Regarding claim 18, Stretch discloses the power system  of claim 15, wherein the performance characteristic is associated with prioritizing a reduction to a transient response time of an output of the engine (decreasing catalyst heating time is a priority during low loads; [24]-[25]), and wherein the set of operating parameters include at least one of: an engine run-time of the engine, an amount of fuel in a line of the engine, a flow rate of the fuel in the line of 

Regarding claim 19, Stretch discloses the power system of claim 15, wherein the controller, when determining the engine braking configuration, is configured to: 
determine, based on the operating values, a level of engine braking that is to be applied to the engine (fig. 6; [57]-[62]); 
determine, based on the level of engine braking, a quantity of cylinders of the engine that are to receive engine braking (fig. 6; [57]-[62]); and 
select the set of cylinders to include the quantity of cylinders (figs. 3D, 6; [57]-[62]).

Regarding claim 20, Stretch discloses the power system of claim 15, wherein the controller is configured to: prevent, while the engine braking is being applied to the set of cylinders, fuel from being injected into the set of cylinders (fig. 6; [57]-[62]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0210197 to Smith discloses a method for exhaust gas temperature control via engine braking in an internal combustion engine.
US 2008/0196388 to Johnson et al. discloses a method and apparatus for activating a diesel particulate filter with engine heat.
US 2003/0200744 to Sutton discloses pollution reduction by engine compression braking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746    

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746